—Appeal from an order of Family Court, Erie County (Maxwell, J.), entered January 23, 2002, which dismissed the paternity petition without prejudice.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Respondent appeals from an order dismissing the instant paternity petition without prejudice, contending that the petition should have been dismissed with prejudice. Contrary to respondent’s contention, Family Court is vested with discretion to dismiss a petition without prejudice, even after the close of petitioner’s proof (see CPLR 5013; see also Matter of Stacey O. v Donald P., 137 AD2d 965 [1988]; Roland v Hubbard, 36 AD2d 599 [1971]). Present — Pine, J.P., Wisner, Kehoe, Burns and Gorski, JJ.